Exhibit 10.66

EXECUTION VERSION

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is made and entered into by and
between Central European Distribution Corporation, a Delaware corporation. (the
“Company”), and Christopher Biedermann (the “Executive”), dated as of
September 14, 2012.

WHEREAS, the Executive is currently employed as Chief Financial Officer of the
Company (“CFO”) pursuant to the Second Amended and Restated Employment Agreement
dated as of October 13, 2011 (as amended, the “Employment Agreement”); and

WHEREAS, the Executive and the Company have mutually determined that it is in
the best interest of the Company for the Executive to cease to serve as CFO and
to continue to serve as a Consultant pursuant to the terms hereof; and

WHEREAS, the parties wish to set forth their mutual understanding as to their
respective rights and obligations in connection with the foregoing;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:

 

1. Separation Date. For purposes of this Agreement, the “Separation Date” shall
be September 14, 2012.

 

2. Resignation. Effective as of the Separation Date, the Executive hereby
irrevocably resigns his position as CFO and from all positions he currently
holds with any subsidiary of the Company, and the Company hereby accepts such
resignations. The Executive agrees to cooperate with the Company and to execute
such documents and take reasonable actions as may be necessary or desirable to
effectuate the foregoing.

 

3. Consulting Period. Subject to the succeeding sentence hereof, the period from
the Separation Date through December 14, 2012 shall be referred to as the
“Consulting Period” during which the Executive shall serve the Company as an
independent consultant in accordance with the terms set forth below. Upon ten
(10) days’ prior notice to the Executive, the Company may cause the Consulting
Period to end prior to December 14, 2012.

 

1



--------------------------------------------------------------------------------

  (a) During the Consulting Period:

 

  (i) the Executive shall consult with and report to the Interim Chief Executive
Officer of the Company (the “Interim CEO”) and/or the Interim Chief Financial
Officer of the Company (the “Interim CFO”), or their respective designee, as
needed, and shall have such duties and responsibilities as may be reasonably
assigned to him from time to time by the Interim CEO, the Interim CFO or their
respective designee, including but not limited to, the duties and
responsibilities set forth on Appendix B annexed hereto;

 

  (ii) the Executive shall not have any executive responsibilities and, except
as may be expressly granted to the Executive in writing, the Executive shall
have no authority to obligate the Company in any manner, shall not enter into
any contract on behalf of the Company, shall not, directly or indirectly,
solicit for employment, or employ, any employee of the Company, or solicit or
induce any such persons to leave the employ of or otherwise terminate their
employment relationship with the Company, and shall not make any representation,
warranty or other statement or take any action that may be construed by any
third party to indicate that the Executive has any authority to obligate in any
manner, or to enter into any contract on behalf of the Company;

 

  (iii) the Executive shall not, directly or indirectly, solicit any of the
Company’s distributors, customers or suppliers with whom he was involved as part
of his job responsibilities during his employment with the Company or regarding
which or from whom he learned confidential information during his employment
with the Company, without the prior express written consent of the Interim CEO
or his designee;

 

  (iv) so long as the Executive has performed his consulting services hereunder
(as determined in good faith by the Interim CEO), the Company shall pay to the
Executive a consulting fee of twenty-seven thousand dollars ($27,000) per month,
the first payment of which shall be made on October 14, 2012, and thereafter on
November 14, 2012 and December 14, 2012 (except as hereinafter provided), it
being understood that such amount shall be payable if the Company does not avail
itself of the Executive’s consulting services; provided, however, that in the
event the Consulting Period is terminated by the Company as described above, a
final consulting payment, pro rated as necessary to reflect a period of less
than one month, shall be made within two days following the end of the shortened
Consulting Period; and provided further, that in no event shall the Executive be
entitled to less than a minimum of twenty-seven thousand dollars ($27,000) for
the Consulting Period; and

 

  (v)

the Company shall pay or reimburse the Executive for all reasonable and
necessary business expenses incurred or paid by the Executive in

 

2



--------------------------------------------------------------------------------

  the performance of his duties and responsibilities as a consultant, in
accordance with the reimbursement policies of the Company that were in effect
and applicable to the Executive during his period of employment by the Company.

(b) The Executive shall be solely responsible for the taxes due to any
applicable taxing authority in respect of the payments and benefits provided by
the Company to the Executive under this Section 3. The Executive hereby agrees
to indemnify and hold harmless the Company for and taxes, interest, of penalty
that may be assessed against the Company in respect of the payments and benefits
provided by the Company to the Executive under this Section 3 that are
subsequently determined to have been subject to deduction and remittance to any
taxing authority.

 

4. Severance Benefits.

(a) In connection with the Executive’s “separation from service” as of the
Separation Date, but subject to the provisions of paragraph (b) below and to the
conditions set forth in Section 9(h) of the Employment Agreement, (1) the
Company shall pay or provide to the Executive, in a lump sum, the sum of one
million seventy-three thousand twenty-two dollars ($1,073,022) (the “Severance
Amount”), payable ten (10) days after this Agreement and the General Release and
Waiver Agreement attached hereto as Appendix A are executed and delivered by the
Executive to the Company, provided however, that such agreements and release are
executed and delivered to the Company within 21 days following the Separation
Date, and (2) the Executive shall continue to receive the benefits provided
under Section 5(d) of the Employment Agreement for a period of eighteen
(18) months following the Separation Date. For the sake of clarity, the
Executive hereby acknowledges and agrees that, except as provided herein, he
shall not be entitled to any other compensation or benefits pursuant to the
Employment Agreement in connection with his separation from service (including
but not limited to any compensation or benefits pursuant to Section 9(g) of the
Employment Agreement and any compensation in consideration for not having been
granted additional equity awards in January 2012) and that all unvested equity
and other awards held by Executive as of the Separation Date shall be
immediately forfeited in full.

(b) Payment of the Severance Amount, less any required tax withholdings (such
net amount, the “Net Severance Amount”), shall be made via deposit to a separate
bank account in the Executive’s name, which account shall be reasonably
acceptable to the Company. The Executive acknowledges and agrees that, until the
earlier of December 31, 2012 or completion of the current investigation being
conducted by the Audit Committee of the Company’s Board of Directors (the
“Board”) relating to the restated financial statements of the Company (the
“Investigation”), he shall not withdraw (or cause to be withdrawn) from such
account any portion of the Net Severance Amount. The Executive acknowledges that
the Company hereby reserves its rights and remedies against the Executive solely
based on the facts made known to it as a result of the Investigation. Should the
Board conclude in good faith, based upon the results of the Investigation, that
it has adequate grounds to have terminated Executive’s employment for “Cause”
(within the meaning of Section 8(b)(ii) of the Employment Agreement) (the “Board
Finding”), Executive’s employment shall be deemed to have terminated for “Cause”
as of the Separation Date and the Company shall have the right to seek repayment
of any or all amounts paid, or the value of other compensation or benefits
provided to the Executive pursuant to paragraph (a) above. Without limiting the
generality of the preceding sentence, if all or any portion of the Net Severance
Amount is held in the aforementioned bank account at the time of the Board
Finding, Executive shall cause all

 

3



--------------------------------------------------------------------------------

amounts then so held to be returned promptly to the Company. Nothing herein
shall be deemed as a waiver of Executive’s right to contest the Board’s
determination that it had adequate grounds to terminate Executive’s employment
for “Cause”.

 

5. Final Salary and Paid Time Off. On the first regular Company payday
immediately following the Separation Date, the Executive shall receive payment
with respect to any earned but unpaid base salary through the Separation Date
and accrued paid time off rights, including but not limited to, pay for the
vacation the Executive had earned and not used as of the Separation Date. Such
unpaid base salary through the Separation Date and accrued paid time off rights
are equivalent to $45,730.

 

6. Confidentiality. The Executive affirms that the provisions of Section 7 of
the Employment Agreement shall remain in full force and effect and continue to
apply in accordance with their terms. The Executive represents that he has not
taken any action or failed to take any action in breach of the provisions of
Section 7 of the Employment Agreement on or before the date upon which he signs
this Agreement.

 

7. Indemnification and Advancement. At all times prior to, during and after this
Separation Agreement, the Executive shall continue to receive the rights of
advancement and indemnification from the Company to the fullest extent permitted
under the Company’s Amended and Restated Bylaws (effective September 28, 2011)
and under Delaware Law, including indemnification for “fees on fees” litigation.

 

8. Withholding. All payments made by the Company to the Executive under Sections
4 and 5 of this Agreement shall be subject to applicable tax withholding.

 

9. Consultation with Attorney; Voluntary Agreement. The Executive understands
and agrees that the Executive has the right and has been given the opportunity
to review this Agreement and, specifically, the General Release and Waiver
attached as Appendix A to this Agreement, with an attorney. Executive represents
that he has read this Agreement, including the aforementioned Release, and
understands its terms and that the Executive enters into this Agreement freely,
voluntarily, and without coercion.

 

10. Miscellaneous.

(a) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by the Executive and the authorized
designee of the Board. The captions and headings in this Agreement are for
convenience only, and in no way define or describe the scope or content of any
provision of this Agreement.

(b) The Company and the Executive each hereby affirm that it is their intention
that the provision of payments and benefits described or referenced herein be
exempt from or in compliance with the requirements of Section 409A of the Code
and that each party’s tax reporting shall be completed in a manner consistent
with such view. The Executive and the Company hereby further agree that in the
event that any payment or benefit made or provided to the Executive in
connection with his service to the Company would result in the imposition of an
excise tax pursuant to Section 4999 of the Code, the provisions of Section 21 of
the Employment Agreement shall apply.

 

4



--------------------------------------------------------------------------------

(c) Subject to his other personal and profession commitments existing at the
time, the Executive agrees from and after the Consulting Period, will make
himself reasonably available to the Company to provide cooperation and
assistance to the Company with respect to areas and matters in which he was
involved during his employment, including any threatened or actual litigation
concerning the Company, and make himself reasonably available to provide to the
Company, if requested, information and counsel relating to ongoing matters of
interest to the Company. The Company agrees to reimburse the Executive for the
actual out-of-pocket expenses incurred by him as a result of complying with this
provision, subject to submission to the Company of documentation substantiating
such expenses as the Company may require.

(d) The Company shall pay or reimburse the Executive for all reasonable and
necessary legal expenses incurred in connection with his negotiation and entry
into of this Agreement, and the General Release and Waiver Agreement, subject to
a maximum payment/reimbursement of $15,000.

(e) This Agreement may be executed in counterparts, each of which shall be
deemed an original, and which together shall be deemed to be one and the same
instrument.

(f) In the event that any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of the Agreement shall not in any way be
affected or impaired thereby.

(g) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without reference to its choice of law
rules. Any suit involving any dispute, controversy or claim arising under or
relating to this Agreement, or the General Release and Waiver Agreement may only
be brought in a court of competent jurisdiction within the United States of
America. The Company and the Executive hereby irrevocably consent to the
exercise of personal jurisdiction by any such court with respect to any such
proceeding and waive any objection to venue or inconvenient forum.

(h) This Agreement, along with the General Release and Waiver Agreement and the
surviving provisions of the Employment Agreement as expressly provided herein,
contain the entire agreement and understanding of the parties relating to the
subject matter hereof and merges and supersedes any and all prior discussions,
agreements, negotiations and understandings of every kind and nature between the
parties pertaining to the subject matter hereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

Central European Distribution Corporation By:  

/s/ David Bailey

  David Bailey, Interim Chief Executive Officer  

/s/ Christopher Biedermann

  Christopher Biedermann

 

6



--------------------------------------------------------------------------------

Appendix A

GENERAL RELEASE AND WAIVER AGREEMENT

This General Release and Waiver Agreement (the “Agreement”) is made and entered
into by and between Christopher Biedermann (the “Officer”) and Central European
Distribution Corporation, a Delaware corporation (“CEDC”) (together, with all of
its subsidiaries and affiliated entities, collectively hereinafter referred to
as “Company).

 

I. TERMINATION OF EMPLOYMENT

The parties acknowledge that the Officer resigned as Chief Financial Officer of
the Company, effective as of September 14, 2012.

 

II. CONSIDERATION

As mutual consideration for Officer’s as well as the Company’s entering into and
abiding by this Agreement, and as contemplated by the Separation Agreement
entered into by the Officer and CEDC dated as of September 14, 2012 (the
“Separation Agreement”), the Officer will take such actions contemplated by the
Separation Agreement and the Company will pay and provide to the Officer the
amounts and benefits set forth in the Separation Agreement, subject to its terms
and conditions (all such amounts and benefits the “Separation Payments”). The
parties agree that the Separation Payments are in excess of any payments or
benefits to which Officer may otherwise be entitled from the Company.

 

III. MUTUAL RELEASES

A. Officer, for Officer and Officer’s predecessors, successors, assigns, and
heirs, hereby knowingly and voluntarily forever discharges and releases the
Company and each of its predecessors and representatives, along with each of its
present or former officers, directors, employees, employee benefit plans,
stockholders, affiliates, insurers, successors and assigns from all rights,
claims and demands Officer may have based on or related to Officer’s employment
or termination of employment with the Company or that the Officer had, now has,
or may hereafter claim to have based on any facts or events, whether known or
unknown by Officer that occurred on or before the date Officer signs this
Agreement or events that are contemplated by this Agreement, including, without
limitation, a release of any rights or claims the Officer may have based on
(i) the following United States laws: the Civil Rights Acts of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990; the Rehabilitation Act of 1973; the Equal Pay Act of
1963; and the Employee Retirement Income Security Act of 1974, as amended;
(ii) applicable laws of the states of the United States concerning wages,
employment and discharge; (iii) applicable laws of Poland and the European Union
concerning wages, discrimination, employment and discharge; (iv) claims arising
out of any legal restrictions of the right to terminate Officer, such as
wrongful or unlawful discharge or related causes of action; (v) defamation,
invasion of privacy, intentional or negligent infliction of emotional distress
or any other tortious conduct; and/or (vi) violations of any contract or
promise, express or implied, specifically including, but not limited to, the
Employment Agreement (as defined in the Separation Agreement). No reference to
the

 

Appendix A - 1



--------------------------------------------------------------------------------

aforementioned causes of action or claims is intended to limit the scope of this
Agreement. Notwithstanding the foregoing, the Officer does not hereby release
any rights, claims or demands with respect to the enforcement of this Agreement,
the Separation Agreement, or the period following the effective date of this
Agreement.

B. The Company hereby knowingly and voluntarily forever discharges and release
Officer, Officer’s predecessors, successors, assigns, and heirs, from all
rights, claims or demands the Company had, now has, or may hereafter claim to
have against Officer based on Officer’s employment with Company (or the
termination thereof), or on any facts or events, whether known or unknown by the
Company that occurred on or before the date the Comp signs this Agreement;
provided, however, that this release shall not include a release of the
Company’s rights under Section 4(b) of the Separation Agreement. Notwithstanding
the foregoing, the Company does not hereby release any rights, claims or demands
with respect to the enforcement of this Agreement, any other provision of the
Separation Agreement, or the period following the effective date of this
Agreement.

 

IV. PERIOD FOR REVIEW AND CONSIDERATION OF AGREEMENT

Officer confirms that Officer is over the age of 40 and has been given
twenty-one (21) days to review and consider this Agreement before signing it.

 

V. ENCOURAGEMENT TO CONSULT WITH AN ATTORNEY

Officer is encouraged to consult with an attorney before signing this Agreement.

 

VI. OFFICER’S RIGHT TO REVOKE AGREEMENT

If this Agreement is signed by Officer and returned to the Company within the
time specified in Section IV, Officer may revoke this Agreement within seven
(7) calendar days of the date of the Officer’s signature. Revocation can be made
by delivering a written notice of revocation to the Company. For this revocation
to be effective, written notice must be received no later than the close of
business on the seventh (7th) calendar day (or next business day thereafter)
after the Officer signs this Agreement. If the Officer revokes this Agreement,
it shall not be effective or enforceable and Officer will not receive the
payments or benefits described in Section II hereof or the release set forth in
Section III (B) above. Notices for the purposes of this paragraph shall be
effective if delivered personally, or by certified mail, to the following
address (or such other address as the Officer shall notify Company, or Company
shall notify the Officer (as the case may be), in each case in writing):

 

Officer: Christopher Biedermann   Company: Central European Distribution
Corporation at the most recent address in the
payroll records of the Company  

Bobrowiecka 6

00-728 Warsaw, Poland

Attention: David Bailey

Facsimile: +48 22 456 60 01

 

Appendix A - 2



--------------------------------------------------------------------------------

VII. SEVERABILITY AND JUDICIAL RESTATEMENT

Officer and Company agree that the provisions of this Agreement are severable
and divisible. In the event any portion of this Agreement is determined to be
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect.

 

VIII. MISCELLANEOUS

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to principles of conflict of laws
thereunder.

The captions of this Agreement are not part of the provisions hereof and shall
not have any force or effect.

This Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

Nothing contained in this Agreement is intended to be, or shall be construed to
be, an admission of any liability by any party or an admission of the existence
of any facts upon which liability could be based.

Officer acknowledges and represents that Officer has voluntarily executed this
Agreement.

This Agreement shall not be assignable, except that in the event of the death of
Officer while amounts or benefits are still due hereunder, any remaining
payments due as described in Section II hereof shall be paid to Officer’s
estate.

 

IX. EFFECTIVE DATE OF AGREEMENT

The effective date of this Agreement shall be eight (8) calendar days after the
date this Agreement is signed and dated by Officer. If the Agreement is not
dated by Officer then, in that event, the effective date of this Agreement shall
be eight (8) calendar days after receipt of the signed Agreement by Company.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS PRIOR TO THE DATE OFFICER SIGNS THIS AGREEMENT INCLUDING THOSE
PURSUANT TO THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, AND OTHER LAWS
PROHIBITING DISCRIMINATION IN EMPLOYMENT. OFFICER ACKNOWLEDGES THAT OFFICER HAS
READ THIS AGREEMENT, UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT.

 

Appendix A - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:  

 

Name:   David Bailey Title:   Interim Chief Executive Officer Date:  

 

 

Christopher Biedermann Date:  

 

 

Appendix A - 4



--------------------------------------------------------------------------------

Appendix B

The Executive will support the Interim CEO and Interim CFO in the overall
transition of the financial function from the Executive to the Interim CFO. This
will include but is not limited to the following areas:

 

1. Financial Reporting Function

 

  (a) Support in preparing the final restated 2010, 2011 and Q1 2012 SEC reports
(10Q/A’s and 10K/A) as well as the 2nd quarter 2012 10Q.

 

  (b) Support the Interim CFO in organizing and executing the Q3 2012 close
process for the Company’s group.

 

  (c) Advising on any accounting or reporting issues as part of the close
process as necessary.

 

  (d) Review of current monthly reporting packs and support in development of
new reporting packs to better support the goals of new Company management.

 

  (e) Transfer over of knowledge from Executive to Interim CFO on all issues
around restatement and normal month-end closing.

 

  (f) Consultation on earnings press releases and investor presentations.

 

2. 2013 Budget Process – Support in developing the structure for the 2013 budget
process including:

 

  (a) Timeline and overall organization;

 

  (b) Develop reporting packs to be completed by business units;

 

  (c) Development of overall consolidation model for budgeting;

 

  (d) Support Interim CFO with communications to Business Unit CFO’s with
regards to the budget process;

 

  (e) Provide views to Company management with regards to assumptions and output
coming from the business units 2013 budget; and

 

  (f) Work with Company group Treasurer and Interim CFO to develop improved cash
flow budgeting as part of 2013 budgeting process.

 

3. Reorganization and Structure

 

  (a) Work closely with the Russian finance team to provide restructuring of the
legal entities in order to maximize tax benefits and avoid any potential
technical bankruptcy issues, all within the confines of the Company’s current
Senior Secured 2016 bond indenture.

 

Appendix B - 1



--------------------------------------------------------------------------------

  (b) Clean sheet of paper look at current head office finance function to
develop proposed new structure for immediate term and transition to a more
effective long term structure, including:

 

  (i) Identification of current skill gaps in the organization and support in
filling these gaps; and

 

  (ii) Assist in the recruitment of new employees to ensure proper structure of
head office finance team.

 

  (c) Advise on implementation of a new head office SAP BPC Financial
Consolidation system.

 

4. Treasury

 

  (a) Support in transition of cooperation with Company Treasurer from the
Executive to the Interim CFO and CEO.

 

  (b) Support in assessing the structure of Company Treasury and proposal for
any required changes.

 

  (c) Review of cash flow forecasts together with Interim CEO.

 

  (d) Support in ensuring compliance with loan agreements and outstanding bond
indentures.

 

  (e) Preparing Interim CFO for meetings and discussions with rating agencies.

 

  (f) Consultation on current working capital financing in Poland and analysis
of new proposals (e.g. working capital loans and/or new factoring arrangements).

 

5. Management reporting

 

  (a) Support in preparing new monthly management reporting package and KPI
system.

 

6. Other

 

  (a) Advice when needed on SOX compliance and internal controls.

 

  (b) Provide Interim CEO with view on potential investor or analysts meetings.
Preparing the Interim CFO for any meetings with investors or analysts if
necessary.

 

Appendix B - 2